DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEUNG (US 20150230734 A1) in view of Morovic et al. (hereinafter “Morovic”) (US 20180032059 A1), and further in view of Askedall et al. (hereinafter “Askedall”) (US 20150306823 A1).
As to claims 1 and 11, CHEUNG teaches a method and system of generating a three-dimensional acceleration plot of one or more steps, comprising: 
coupling an accelerometer to an individual, the individual taking one or more steps while coupled to the accelerometer [Fig. 1] [0005-0006, 0113]; 
generating, by the accelerometer, outputs corresponding to a magnitude of acceleration for each of three orthogonal axes at each of a plurality of time periods [Figs. 2-7] [0005-0020, 0067-0080, 0113]; 
sending the outputs from the accelerometer to a computing device [transmitting the sensed data for further studying] [0003, 0007-0020, 0093-0113]; 
CHEUNG teaches a method and system of generating a three-dimensional acceleration plot of one or more steps for gait study according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective first time period [Figs. 1-4] [0067-0068]. CHEUNG does not explicitly teach depositing, using an additive manufacturing device controlled by the computing device, material forming the three-dimensional acceleration plot, the three-dimensional acceleration plot comprising a plurality of points, wherein each point of the plurality of points: comprises one or more volumes of material deposited by the additive manufacturing device; and is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes.
However, Morovic teaches a method and system for generating three-dimensional object models for an additive manufacturing process from a geometric description of 3D object [Fig. 1] [0014-0022].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Morovic with the teachings of CHEUNG for the purpose of generating three-dimensional object model for a gait measurement using corresponding point location coordinates of gait acceleration.
Askedall teaches a method and system for a three-dimensional printer includes a plurality of extruders that can move independently relative to one another during a fabrication process, wherein depositing, using an additive manufacturing device controlled by the computing device, material forming the three-dimensional object, the three-dimensional object comprising a plurality of points, wherein each point of the plurality of points: comprises one or more volumes of material deposited by the additive manufacturing device; and is positioned according to coordinates proportional to respective magnitudes along the three orthogonal axes [0019, 0033-0035, 0044-0051, 0094-0106].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Askedall with the teachings of CHEUNG and Morovic for the purpose of fabricating three-dimensional object based on the three-dimensional model data.
As to claim 2, CHEUNG teaches the each point of the plurality of points: except for a first sequential point of the plurality of points, is coupled to a respective second point, the respective second point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective second time period, the respective second time period occurring before the respective first time period; and except for a final sequential point of the plurality of points, is coupled to a respective third point, the respective third point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective third time period, the respective third time period occurring after the respective first time period [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 3, CHEUNG teaches the first sequential point is coupled to the final sequential point [Fig. 4] [0067-0068].
As to claim 4, CHEUNG teaches at least one of the three orthogonal axes is determined relative to a direction of gravitational pull [Figs. 2-4] [0067-0068].
As to claim 5, CHEUNG teaches at least one of the three orthogonal axes is an adjusted axis [Figs. 2-7] [0005-0020, 0067-0084, 0113].
As to claim 6, CHEUNG teaches the first sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a first sequential time period; the first sequential time period occurs during a first instance of a reference foot of the individual contacting a ground; the final sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a final sequential time period; and the final sequential time period occurs during a second instance of the reference foot of the individual contacting the ground [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 7, CHEUNG teaches the respective first time period is a first relative time within a gait cycle; the respective magnitudes of acceleration along the three orthogonal axes at the respective first time period are aggregate measures of acceleration at two or more instances of the first relative time; the respective second time period is a second relative time within the gait cycle; the respective magnitudes of acceleration along the three orthogonal axes at the respective second time period are aggregate measures of acceleration at two or more instances of the second relative time; the respective third time period is a third relative time within the gait cycle; and the respective magnitudes of acceleration along the three orthogonal axes at the respective third time period are aggregate measures of acceleration at two or more instances of the third relative time [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 8, Askedall teaches a platform, a vertical position of the platform controlled by turning of a threaded axle; a first extruder, a side-to-side position of the first extruder controlled by a first belt, a front-to-back position of the first extruder controlled by a second belt, the first extruder depositing the one or more volumes of material, the material being a thermoplastic material; and a second extruder, the second extruder depositing volumes of a soluble material, the soluble material supporting overhangs of the thermoplastic material [Fig. 1] [0021-0043, 0045-0074].
As to claim 9, CHEUNG teaches the plurality of time periods are measured using one or more of: a quartz clock; a synchronous clock; and a radio-controlled clock, the radio-controlled clock being wirelessly synchronized with an atomic clock [Figs. 1-7] [0005-0020, 0067-0080, 0113].
As to claim 10, CHEUNG teaches the computing device is powered by one or more of: a lithium ion battery; a nickel metal hydride battery; a photo-voltaic cell; a body heat ambient energy collector; or a body motion ambient energy collector [Figs. 1-7] [0005-0020, 0113].
As to claim 12, CHEUNG teaches in which the each point of the plurality of points: except for a first sequential point of the plurality of points, is coupled to a respective second point, the respective second point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective second time period, the respective second time period occurring before the respective first time period; and except for a final sequential point of the plurality of points, is coupled to a respective third point, the respective third point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective third time period, the respective third time period occurring after the respective first time period [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 13, CHEUNG teaches in which at least one of the three orthogonal axes is determined relative to a direction of gravitational pull [Figs. 2-4] [0067-0068].
As to claim 14, CHEUNG teaches in which at least one of the three orthogonal axes is an adjusted axis [Figs. 2-7] [0005-0020, 0067-0084, 0113].
As to claim 15, CHEUNG teaches the first sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a first sequential time period; the first sequential time period occurs during a first instance of a reference foot of the individual contacting a ground; the final sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a final sequential time period; and the final sequential time period occurs during a second instance of the reference foot of the individual contacting the ground  [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 16, CHEUNG teaches in which the one or more steps comprise multiple strides and: the respective first time period is a first relative time within a gait cycle; the respective magnitudes of acceleration along the three orthogonal axes at the respective first time period are aggregate measures of acceleration at two or more instances of the first relative time; the respective second time period is a second relative time within the gait cycle; the respective magnitudes of acceleration along the three orthogonal axes at the respective second time period are aggregate measures of acceleration at two or more instances of the second relative time; the respective third time period is a third relative time within the gait cycle; and the respective magnitudes of acceleration along the three orthogonal axes at the respective third time period are aggregate measures of acceleration at two or more instances of the third relative time [Figs. 2-7] [0005-0020, 0067-0080, 0113].
As to claim 17, Askedall teaches a platform, a vertical position of the platform controlled by turning of a threaded axle; a first extruder, a side-to-side position of the first extruder controlled by a first belt, a front-to-back position of the first extruder controlled by a second belt, the first extruder depositing the one or more volumes of material, the material being a thermoplastic material; and a second extruder, the second extruder depositing volumes of a soluble material, the soluble material supporting overhangs of the thermoplastic material [Fig. 1] [0021-0043, 0045-0074].
As to claim 18, Askedall teaches in which the additive manufacturing device comprises a second extruder, the second extruder depositing volumes of a soluble material, the soluble material supporting overhangs of the thermoplastic material [Figs. 1-2] [0045-0074].
As to claim 19, CHEUNG teaches the plurality of time periods are measured using one or more of: a quartz clock; a synchronous clock; and a radio-controlled clock, the radio-controlled clock being wirelessly synchronized with an atomic clock [Figs. 1-7] [0005-0020, 0067-0080, 0113].
As to claim 20, CHEUNG teaches the computing device is powered by one or more of: a lithium ion battery; a nickel metal hydride battery; a photo-voltaic cell; a body heat ambient energy collector; or a body motion ambient energy collector [Figs. 1-7] [0005-0020, 0113].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115